         Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 1 of 7 PageID #:1




                               UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION


 EVEIANA NAZARIO,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 1:19-cv-04349

 DIVERSIFIED CONSULTANTS, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes EVEIANA NAZARIO (“Plaintiff”), by and through her attorneys, Sulaiman

Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of DIVERSIFIED

CONSULTANTS, INC. (“Defendant”), as follows:

                                       NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Northern District of Illinois and a substantial portion the events or omissions giving rise to

the claims occurred within the Northern District of Illinois.

                                              PARTIES



                                                  1
          Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 2 of 7 PageID #:1




       4. Plaintiff is a consumer over-the-age of 18, residing in Cook County, Illinois, which is

located within the Northern District of Illinois.

       5. Plaintiff is a “person” as defined by 47 U.S.C. §153(39).

       6. Defendant promotes that it “provides third party collection services[.]”1 Defendant is a

corporation organized under the laws of the state of Florida with John Crawford as its registered

agent located at 1200 Riverplace Boulevard, Suite 800, Jacksonville, FL 32207.

       7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

       8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                                    FACTS SUPPORTING CAUSES OF ACTION

       9. Around summer of 2018, Plaintiff began receiving calls to her cellular phone, (773) XXX-

9172, from Defendant.

       10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9172. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

       11. Defendant has used several phone numbers when placing collection calls to Plaintiff’s

cellular phone, including but not limited to: (312) 500-1848, (312) 626-6711, (312) 626-6147, and

(312) 500-1841.

       12. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.




1
    https://www.dcicollect.com/services/third-party-services/

                                                           2
       Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 3 of 7 PageID #:1




   13. Upon answering calls from Defendant, Plaintiff has experienced a significant pause,

lasting several seconds in length, before a live representative begins to speak.

   14. Plaintiff has never had any business relationship with Defendant nor has she ever given it

permission to call her cellular phone, so Plaintiff was confused as to why Defendant was contacting

her.

   15. Upon speaking with Defendant, Plaintiff is informed that it is acting as a debt collector

attempting to collect upon a debt owed by an individual with whom Plaintiff was unfamiliar.

   16. Accordingly, Plaintiff informed Defendant that it was calling the wrong party and

demanded that Defendant cease contacting her.

   17. Despite Plaintiff’s demands and the information provided to Defendant, Plaintiff has still

received systematic phone calls from Defendant up until the filing of this lawsuit.

   18. Despite Defendant lacking permission to call Plaintiff’s cellular phone, as well as being

told that the individual it was contacting was unknown and to stop calling, Defendant still placed

not less than 25 phone calls to Plaintiff’s cellular phone.

   19. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

resulting in expenses.

   20. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

   21. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for an unknown individual, emotional distress, increased risk of personal injury resulting from

the distraction caused by the never-ending calls, increased usage of her telephone services, loss

of cellular phone capacity, diminished cellular phone functionality, decreased battery life on her

cellular phone, and diminished space for data storage on her cellular phone.



                                                  3
       Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 4 of 7 PageID #:1




           COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

   22. Plaintiff repeats and realleges paragraphs 1 through 21 as though full set forth herein.

   23. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

   24. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

   25. Defendant is engaged in the business of collecting or attempting to collect, directly or

indirectly, defaulted debts owed or due or asserted to be owed or due to others.

   26. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be due to another for personal, family, or household purposes.

       a. Violations of FDCPA §1692b & c(b)

   27. The FDCPA, pursuant to 15 U.S.C. §1692b, prohibits a debt collector from

“communicating with any person other than the consumer for the purpose of acquiring location

information about the consumer.” Additionally, under §1692b(3), a debt collector “shall not

communicate with any such person more than once unless requested to do so by such person or

unless the debt collector reasonably believes that the earlier response of such person is erroneous

or incomplete and that such person now has correct or complete location information.”

Furthermore, under §1692c(b), “without the prior consent of the consumer given directly to the

debt collector…a debt collector may not communicate, in connection with the collection of any

debt, with any person other than the consumer, his attorney, a consumer reporting agency…the

attorney of the creditor, or the attorney of the debt collector.”

   28. Defendant violated §1692b, b(3), and c(b) by contacting Plaintiff on a number of

occasions seeking to collect upon a debt owed by an unknown individual. Plaintiff explicitly

notified Defendant that she was not the individual it was looking for and demanded that it stop



                                                   4
      Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 5 of 7 PageID #:1




calling her. At that point, Defendant had more than enough information to know that the number

it was calling did not belong to the debtor it was seeking to speak with. Armed with this

information, Defendant still continued to call Plaintiff’s cellular phone a number of times without

her consent.

         b. Violations of FDCPA §1692c(a)(1) and §1692d

   29. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   30. Defendant violated §1692c(a)(1), d, and d(5) when it continuously called Plaintiff after

being notified to stop and that Plaintiff was not the underlying debtor. Defendant called Plaintiff

at least 25 times after she demanded that it stop and after becoming aware that Plaintiff was not

the party it was seeking. This repeated behavior of systematically calling Plaintiff’s phone in spite

of this information was harassing and abusive. The frequency and nature of calls shows that

Defendant willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

   31. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to Plaintiff.

         c. Violations of FDCPA § 1692e

   32. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  33. In addition, this section enumerates specific violations, such as:



                                                 5
       Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 6 of 7 PageID #:1



           “The use of any false representation or deceptive means to collect or attempt to
           collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
           §1692e(10).

   34. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. Defendant repeatedly contacted the wrong party seeking to

collect upon a debt, and was even notified by Plaintiff that it was calling the wrong person and to

stop calling. Nevertheless, Defendant called Plaintiff at least 25 times in a deceptive attempt to

force Plaintiff to answer its calls and ultimately make a payment, even though the debt was not

hers. Through its conduct, Defendant misleadingly represented to Plaintiff that it had the legal

ability to contact her via an automated system when, not only did Defendant not have consent in

the first place, but it was also subsequently told to stop calling.

        d. Violations of FDCPA § 1692f

   35. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   36. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff over 25 times and asking to speak with an individual who

was not Plaintiff. Defendant repeatedly asked to speak with an individual with whom Plaintiff is

unfamiliar. Attempting to coerce Plaintiff into payment by placing voluminous phone calls after

becoming privy to the fact that it is contacting the wrong person and being told to stop calling is

unfair and unconscionable behavior. These means employed by Defendant only served to worry

and confuse Plaintiff.

   37. As pled in paragraphs 19 through 21, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.

   WHEREFORE, Plaintiff, EVEIANA NAZARIO, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

                                                   6
      Case: 1:19-cv-04349 Document #: 1 Filed: 06/27/19 Page 7 of 7 PageID #:1




   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.


Dated: June 27, 2019                                Respectfully submitted,

s/ Nathan C. Volheim                                s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                    Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                               Counsel for Plaintiff
Admitted in the Northern District of Illinois       Admitted in the Northern District of Illinois
Sulaiman Law Group, Ltd.                            Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                 2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                             Lombard, Illinois 60148
(630) 568-3056 (phone)                              (630) 581-5858 (phone)
(630) 575-8188 (fax)                                (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                            thatz@sulaimanlaw.com




                                                7
